       Case: 3:19-cv-00985-wmc Document #: 1 Filed: 12/03/19 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN


NANCY BRITTON
P.O. Box 246
Woodville, WI 54028


                   Plaintiff,
      vs.

                                       Case No.      19-cv -985
HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY
Registered Agent:
CT Corporation System
301 S. Bedford Street, Suite 1
Madison, WI 53703

                   Defendant.


                                   COMPLAINT



      The Plaintiff, Nancy Britton, by Hawks Quindel, S.C., for her complaint

against the above-named Defendant, hereby states as follows:

                                      PARTIES

      1. Plaintiff is an adult resident of the State of Wisconsin and currently

resides in Woodville, Wisconsin.

      2. Defendant, Hartford Life and Accident Insurance Company (“Insurance

Company”), on information and belief, is a corporation organized under the laws of

the state of Connecticut, licensed to do business in Wisconsin.
       Case: 3:19-cv-00985-wmc Document #: 1 Filed: 12/03/19 Page 2 of 6




                              JURISDICTION & VENUE

      3. As described more fully below, this is an action by a participant in an

employee welfare benefit plan governed by ERISA to recover benefits due under the

terms of the Plan pursuant to ERISA § 502(a)(1)(B).

      4. Jurisdiction over this action is conferred upon this court because the claims

herein arise under ERISA.

      5. Venue is proper in the Western District of Wisconsin pursuant to ERISA §

502(e)(2) and 28 U.S.C. § 1391(b), because a substantial part of the events and

omissions giving rise to these claims occurred in this district and, because, in

substantial part, the breaches asserted herein took place in this district.

      6. Plaintiff’s administrative remedies have been exhausted as a condition

precedent to filing this action.

                                       FACTS

      7. During the course of Plaintiff’s employment, Plaintiff became eligible for

certain employee benefits, including the long-term disability insurance (“LTDI”)

benefits provided by the Plan.

      8. Defendant approved Plaintiff’s claim for LTDI benefits from May 2, 2017

through April 9, 2019.

      9.      Plaintiff’s gross LTDI benefit is worth $5,121.70 per month.

      10.    Defendant denied Plaintiff’s LTDI benefits claim beyond April 9, 2019.

      11.    Defendant determined whether Plaintiff was eligible for LTDI benefits.



                                       2
         Case: 3:19-cv-00985-wmc Document #: 1 Filed: 12/03/19 Page 3 of 6



         12.   Defendant was responsible for paying Plaintiff’s LTDI benefits.

         13.   Plaintiff timely appealed Defendant’s denial of Plaintiff’s benefits

claim.

         14.   Plaintiff submitted complete medical documentation in support of

Plaintiff’s disability as part of the appeal.

         15.   Plaintiff submitted all information requested by the Defendant.

         16.   Defendant failed to consider the issues raised in Plaintiff’s appeal.

         17.   Defendant ignored clear medical evidence of Plaintiff’s medical

conditions and disability.

         18.   Defendant did not perform a “full and fair review” of Plaintiff’s claim.

         19.   Defendant failed to notify Plaintiff of the additional material necessary

in order for Plaintiff to perfect Plaintiff’s claim and an explanation of why that

material was necessary.

         20.   Defendant failed to adequately explain why it rejected specific evidence

in Plaintiff’s file.

         21.   Defendant failed to engage in a meaningful dialogue with Plaintiff.

         22.   Defendant failed to adequately explain its reasons for denying Plaintiff

benefits.

         23.   Defendant conducted a selective review of Plaintiff’s medical records.

         24.    Defendant failed to adequately assess Plaintiff’s employability before

determining that Plaintiff is not sufficiently disabled to qualify for benefits.




                                         3
        Case: 3:19-cv-00985-wmc Document #: 1 Filed: 12/03/19 Page 4 of 6



        25.   At all times material to this complaint, Plaintiff has remained disabled

as defined by the Plan.

        26.   At all times material to this case, the Plan has remained in full force

and effect.

        27.   Defendant’s denial of Plaintiff’s claim for LTDI benefits caused

Plaintiff to suffer the loss of benefits and to incur expenses.

                           FIRST CAUSE OF ACTION:
                     DENIAL OF BENEFITS IN VIOLATION OF
                         SECTION 502(a)(1)(B) OF ERISA

        28.   The preceding paragraphs are reincorporated by reference as though

set forth here in full.

        29.   Plaintiff has been and remains disabled, as that term is defined by the

Plan.

        30.   Pursuant to Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115

(1989), the proper standard of review is de novo as the Plan has not granted the

administrator discretionary authority to determine eligibility for benefits or to

construe the Plan terms.

        31.   Defendant wrongfully denied LTDI benefits due to Plaintiff.

        32.   Alternatively, if the arbitrary and capricious standard of review

applies, then Defendant arbitrarily and capriciously denied Plaintiff benefits.

        33.   Defendant interpreted and applied the terms and conditions of the

Plan in a manner that is inconsistent with the plain language contained therein.




                                        4
       Case: 3:19-cv-00985-wmc Document #: 1 Filed: 12/03/19 Page 5 of 6



      34.    Upon information and belief, Defendant inconsistently interpreted the

terms and conditions of the Plan from one case to the next.

      35.    As both the payer of claims and the adjudicator of claim eligibility,

Defendant has an inherent conflict of interest.

      36.    Defendant’s denial of Plaintiff’s LTDI benefits was “downright

unreasonable.”

      37.    For these and other reasons, Defendant wrongfully denied Plaintiff’s

claim for LTDI benefits and Plaintiff is entitled to said benefits pursuant to

§ 502(a)(1)(B) of ERISA.

      WHEREFORE the Plaintiff, Nancy Britton, demands judgment from the

Defendant for the following:

      A.     Payment of all retroactive LTDI benefits owed to Plaintiff under the

             terms and conditions of the Plan;

      B.     A declaration of Plaintiff’s continued eligibility for all LTDI benefits

             under the Plan;

      C.     Prejudgment interest;

      D.     Reasonable attorney’s fees and costs related to the action; and

      E.     Such other and further relief that the Court deems just and equitable.




                                       5
Case: 3:19-cv-00985-wmc Document #: 1 Filed: 12/03/19 Page 6 of 6



Dated: December 3, 2019

                          HAWKS QUINDEL, S.C.


                 By:            /s/ William E. Parsons
                          William E. Parsons, State Bar No. 1048594
                          Email: wparsons@hq-law.com
                          Jessa L. Victor, State Bar No. 1099144
                          Email: jvictor@hq-law.com
                          409 East Main Street
                          Madison, Wisconsin 53701-2155
                          Telephone: 608/257-0040
                          Facsimile: 608/256-0236

                          Attorneys for Plaintiff, Nancy Britton




                                6
